THE COURT.
This appeal is from a judgment of dismissal after a demurrer to the complaint had been sustained without leave to amend. This defendant concedes that the Public Utilities Commission has the power of regulatory control over transportation companies by direct grant from the state Constitution. Otherwise the issues are the same as those involved in the case of People v. Western Air Lines, Inc., a corporation, L. A. No. 22881, ante, p. 621 [268 P.2d 723], this day decided. The concession does not affect the result.
The judgment is reversed.
SCHAUER, J.
For the reasons and upon the grounds stated in my dissenting opinion in People v. Western Air Lines, Inc., L. A. No. 22881, this day filed (ante, p. 621 [268 P.2d 723], I would affirm the judgment.
Edmonds, J., concurred.
Respondent’s petition for a rehearing was denied April 28, 1954. Edmonds, J., and Schauer, J., were of the opinion that the petition should be granted.